Case: 18-50418      Document: 00514618804         Page: 1    Date Filed: 08/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                      No. 18-50418                      August 28, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JOSE ALFREDO SANDOVAL-SIFUENTES,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:06-CR-1421-1


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Jose Alfredo Sandoval-Sifuentes, federal prisoner # 23741-180, filed a
motion in the district court purporting to arise under 18 U.S.C. § 3742. The
district court construed the motion as a notice of appeal from Sandoval-
Sifuentes’s judgment of conviction and sentence that was entered in 2007,
determined that the notice was untimely, and transferred the matter to this
court. Sandoval-Sifuentes has filed a motion for leave to proceed in forma
pauperis (IFP) on appeal and a motion to proceed pro se.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50418     Document: 00514618804     Page: 2   Date Filed: 08/28/2018


                                  No. 18-50418

      The document filed by Sandoval-Sifuentes was filed more than ten years
after entry of judgment, well beyond the time for appealing and the time for
extending the appeal period. See FED. R. APP. P. 4(b). Although the time limit
for appealing in a criminal case is not jurisdictional, United States v. Martinez,
496 F.3d 387, 388-89 (5th Cir. 2007), a defendant is not entitled to have his
untimeliness disregarded, United States v. Leijano-Cruz, 473 F.3d 571, 574
(5th Cir. 2006).
      Moreover, Sandoval-Sifuentes filed a direct appeal from his conviction,
and this court affirmed the judgment in 2008. United States v. Sifuentes-
Sandoval, 290 F. App’x 695 (5th Cir. 2008). Although his document was styled
as falling under § 3742, that section does not provide a jurisdictional basis for
a post-appeal motion. See United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994).   The document purportedly filed under § 3742 is a meaningless,
unauthorized motion over which the courts lack jurisdiction. See Early, 27
F.3d at 142.
      Accordingly, Sandoval-Sifuentes’s appeal is DISMISSED. See 5TH CIR.
R. 42.2. His motion for leave to proceed IFP on appeal and his motion to
proceed pro se are DENIED.




                                        2